DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, 6, and 8 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the step of selecting the design” in the fifth paragraph after the preamble. For the purposes of this Office Action, Examiner will interpret the limitation as “the step of selecting the final optimized design.”
Claim 1 further recites the limitation “selecting a final optimized design from the initial design and the different iterative designs … wherein the step of selecting the design comprises …” in the fifth paragraph after the preamble. The limitation is followed by several subsequent steps, which consist of ‘determining an initial optimized design,’ ‘determining whether the initial optimized design meets requirements,’ ‘adjusting weighting criteria,’ and ‘selecting the final optimized design.’ Examiner notes that the limitation recites “selecting a final optimized design from the initial design and the different iterative designs.” While the subsequent steps of the limitation (‘determining,’ ‘determining,’ adjusting,’ and ‘selecting’), which define the method of the limitation, set forth a method of ‘selecting a final optimized design,’ these subsequent steps select the final optimized design from an ‘initial optimized design’ rather than the ‘initial design’ and the ‘different iterative designs.’ It is unclear as to whether Applicant the ‘initial optimized design’ to comprise one of the ‘initial design’ and the ‘different iterative designs,’ such that the steps subsequent to the limitation (‘determining,’ ‘determining,’ adjusting,’ and ‘selecting’) are repeated with a different one of the ‘initial design’ and ‘different iterative designs’ until the ‘final optimized design’ is selected, or whether Applicant intends the limitation to ‘select a final optimized design from an initial optimized design,’ wherein the ‘initial optimized design’ is separate and independent from the ‘initial design’ and the ‘different iterative designs.’ For the purposes of this Office Action, Examiner will interpret the limitation as “selecting a final optimized design from an initial optimized design … wherein the step of selecting the final optimized design comprises …,” such that the ‘initial optimized design’ is separate and independent form the ‘initial design’ and the ‘different iterative designs.’
Claim 1 further recites the limitation “aerodynamic and mechanical performance” in the eighth and ninth paragraphs after the preamble. It is unclear as to whether Applicant intends the limitations to refer to the ‘aerodynamic and mechanical performance’ previously set forth in the claim, or whether Applicant intends to set forth another ‘aerodynamic and mechanical performance’ which is separate and independent from the ‘aerodynamic and mechanical performance’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations so as to refer to the ‘aerodynamic and mechanical performance’ previously set forth in the claim.
Claims 9 – 11 each recite the limitation “the straight line cuts.” There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3, 5, 6, and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruschewski (U.S. Patent Application Publication Number 2013/0166056) in view of Vogiatzis (U.S. Patent Application Publication Number 2018/0119706).
As to claim 1, Bruschewski teaches a method for manufacturing a plurality of airfoils for a turbine wheel (abstract), the method comprising: defining an initial design comprising an initial respective line for a straight line cut for a respective surface of each airfoil of the plurality of airfoils (pages 1 and 2, paragraphs 1, 2, 7, and 23); evaluating an initial score for the initial design based on mechanical, aerodynamic, and manufacturing cost criteria (pages 1 and 2, paragraphs 2, 7, 10, 14, and 23); performing, in an iterative manner, a sequence of changes to the initial design, by adjusting the initial respective line for the straight line cut for the respective surface of each of the plurality of airfoils to generate different iterative designs (pages 1 and 2, paragraphs 2, 7, and 23); evaluating respective scores for each of the different iterative designs (pages 1 and 2, paragraphs 2, 7, and 23); selecting a final optimized design from the an initial optimized design that generates an optimized score from an initial score and a respective score based on the mechanical, aerodynamic, and manufacturing cost criteria (pages 1 and 2, paragraphs 2, 7 – 9, 14, and 24 – 26), wherein the step of selecting the final optimized design comprises: determining an initial optimized design that optimizes a weighted score of each of the cost, mechanical, and aerodynamic performance criteria  (pages 1 and 2, paragraphs 1, 2, 7, and 23); subsequent to the determining of the initial optimized design, determining whether the initial optimized design meets regulatory and baseline requirements as to the aerodynamic and mechanical performance (pages 1 and 2, paragraphs 9 and 23). Examiner notes that this can be found because Bruschewski teaches that the ‘initial optimized design’ must have maximum aerodynamic and mechanical performance while still having high producibility (pages 1 and 2, paragraphs 9 and 23). This may be reasonably be considered a “regulation” because “regulation” is defined by Merriam-Webster’s Dictionary as “a rule dealing with procedure.” Bruschewski further teaches adjusting weighting criteria for the weighted score when the regulatory and baseline requirements as to the aerodynamic and mechanical performance are not met (pages 1 and 2, paragraphs 9 and 26). ‘Adjusting weighting criteria’ can be found because Bruschewski teaches adjusting the ‘initial optimized design’ when the regulatory and baseline requirements are not met (pages 1 and 2, paragraphs 9 and 26). Bruschewski further teaches selecting the initial optimized design as the final optimized design only when the baseline requirements as to the aerodynamic and mechanical performance are met (pages 1 and 2, paragraphs and 9 and 26 – 27); and cutting along the straight line for the surface of each of the plurality of airfoils based on the final optimized design, to form each of the plurality of airfoils (pages 1 – 2, paragraphs 3 – 5 and 27 – 28). 
Examiner notes that Bruschewski teaches the initial design having a ‘straight line cut’ and ‘cutting along the straight line’ because Bruschewski teaches cutting the airfoils by milling (figures 3 – 6; pages 1 – 2, paragraphs 27 – 28), which is known to employ at least an initial straight line cut, as illustrated by Bruschewski (figures 3, 4, and 6, element 7).
However, while Bruschewski teaches the initial and iterative designs being evaluated on mechanical, aerodynamic, and manufacturing cost criteria, Bruschewski does not teach these criteria including robustness of the plurality of airfoils. Vogiatzis teaches that it is desirable to have an airfoil having a design that allows for increased robustness of the airfoil (pages 1 and 3, paragraphs 3, 4, and 27). Therefore, it would have been obvious to one skilled in the art to include the criteria of robustness when evaluating the initial and iterative designs of Bruschewski, because Vogiatzis teaches that an airfoil having increased robustness provides the benefit of withstanding high impact forces and when encountering foreign objects (pages 2 and 3, paragraphs 4 and 27).
As to claim 2, Bruschewski teaches that selecting of the design comprises selecting a cutting staring point and a direction of cutting for the line of straight line elements cutting from the initial design and the different iterative designs that generates an optimized score based on the criteria (pages 1 – 2, paragraphs 3 – 5 and 27 – 28).
As to claim 3, Bruschewski teaches that the airfoil is a component of an air turbine starter (page 1, paragraphs 1 – 2).
As to claim 5, Bruschewski teaches performing virtual tests, using a computer model, with respect to the initial design and the different iterative designs with respect to the criteria (page 2, paragraphs 23 – 26); wherein the respective scores are calculated based on results from the computer model from the performing of the virtual tests (page 2, paragraphs 23 – 26).
As to claim 6, Bruschewski teaches performing tests with respect to the initial design and the different iterative designs with respect to the criteria (page 2, paragraphs 23 – 26); wherein the respective scores are calculated based on data from the performance of the tests (page 2, paragraphs 23 – 26).
However, Bruschewski teaches the tests being virtual tests (page 2, paragraphs 23 – 26), rather than physical tests). Vogiatzis further teaches performing tests on designs of the airfoils (page 5, paragraphs 35 – 36). Vogiatzis further teaches that the tests are physical tests (page 5, paragraphs 35 – 36). It would be haven obvious to one skilled in the art to substitute the virtual tests of Bruschewski for the physical tests of Vogiatzis, Vogiatzis teaches that either virtual or physical tests provide the benefit of gathering the necessary information for evaluating the airfoil designs on the given criteria.
As to claim 8, Bruschewski teaches that selecting the design comprises: selecting the design that minimizes manufacturing cost, provided that predetermined thresholds for mechanical and aerodynamic performance are satisfied (pages 1 and 2, paragraphs 2, 7 – 9, 14, and 24 – 26).
As to claims 9 – 11, Bruschewski taches that each of the plurality of airfoils is 100% defined by a plurality of straight line cuts (pages 1 and 2, paragraphs 1, 2, 7, 23, and 27 – 28).
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 7 – 9, that Bruschewski does not teach the steps of ‘determining whether the initial optimized design meets regulatory and baseline requirements as to aerodynamic and mechanical performance’ and ‘adjusting weighting criteria for the weighted score when one or more of the regulatory and baseline requirements are not met.’ Examiner disagrees. Regarding the step of ‘determining,’ Bruschewski teaches this limitation because Bruschewski teaches that the ‘initial optimized design’ must have maximum aerodynamic and mechanical performance while still having high producibility (pages 1 and 2, paragraphs 9 and 23). This may be reasonably be considered a “regulation” because “regulation” is defined by Merriam-Webster’s Dictionary as “a rule dealing with procedure.” ‘Adjusting weighting criteria’ can be found because Bruschewski teaches adjusting the ‘initial optimized design’ when the regulatory and baseline requirements are not met (pages 1 and 2, paragraphs 9 and 26).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726